I am not in accord with the conclusion that the statement of facts should not be considered on this appeal. In order to perfect the appeal, it was necessary that the statement of facts be filed not later than September 21, 1944. The trial judge has certified that on September 9, 1944, the original statement of facts was settled by him and the certificate was signed after notice, and that since that time the original was lost or mislaid and could not be found. I think it must be presumed that, when the trial judge certified the statement of facts, it had then been filed with the clerk. That date was within the ninety-day period prescribed for filing a statement of facts. The certificate is not dated, but the absence of a date thereon does not affect it in any way. It is apparent from the various entries made and referred to in the majority opinion that, when it was discovered that the original statement was lost, appellant had another one prepared and sought to have the lost record restored pursuant to Rem. Rev. Stat., § 1270, [P.P.C. § 44-19], which reads as follows:
"Whenever a pleading, process, return, verdict, bill of exceptions, order, entry, stipulation, or other act, file, or proceeding in any action or proceeding pending in any court of this state shall have been lost or destroyed by fire or otherwise, or is withheld by any person, such court may, upon the application of any party to such action or proceeding, order a copy or substantial copy thereof to be substituted."
In order to accomplish the restoration of the lost record, appellant filed the statement of facts which he desired to be substituted for the lost one. Although the record may not show that a formal written application was made to restore the lost record, this was not necessary. Oral application was sufficient. All that was necessary was to apprise the court the record was lost and when this was made to appear it became the duty of the court to restore it.
The clerk, of course, had no authority when filing the statement to do anything other than indorse thereon the actual date of filing, which was October 24, 1944. We may disregard the further entry made by the clerk: "nunc pro tunc as of September 9, 1944," but if this entry is material *Page 460 
to our determination of a factual question of jurisdiction, which we have raised of our own motion, we must presume that the clerk was duly authorized to make the entry rather than to assume he did so without authority.
However, when the trial judge acted on the question of the restoration of the lost record on October 24, 1944, he certified the substitute as the statement of facts, and to make certain that he was restoring the lost record he did so as of September 9, 1944, the date on which he had certified the original statement of facts. I think the statute gave the trial court this authority. The trial judge did not purport to change the date of the filing of the original statement of facts. What he did was to restore a lost record, and the order and entries he made constitute evidence of that fact.
The record that was lost was a record of the superior court and had not yet been made a record of this court. Even though an appeal had been taken by giving notice of appeal and filing a cost bond, the trial court retained jurisdiction of the case for the purpose of settling and certifying the statement of facts (Rule 9; Rem. Rev. Stat., §§ 388, 389, 391 [P.P.C. §§ 47-15, 47-17, 47-21]), and if it got lost before it was transmitted from the superior court that court had the authority under the statute to restore it so that the whole record on appeal could be sent to this court. The case was still "pending" in the superior court until that court had done everything that was necessary in order that it could be considered on appeal, and it would have been an idle ceremony to have applied to this court before any record was sent up for an order of restoration and for this court to then refer the case back to the superior court to make the restoration.
We have held that, under the statute, the restoration of a lost record must be made by the trial court, although an appeal had been taken and the question of loss of record appears not to have been observed or claimed until the case had reached this court.State v. Schuman, 87 Wn. 590, 152 P. 3. In that case, it was claimed the instructions given by the court had been lost. In making up a transcript on appeal, the clerk included a set of instructions *Page 461 
which were a part of his record, but it was claimed that they were not the instructions given by the court and submitted to the jury. A motion was made in this court to strike the instructions from the record. We denied the motion because the instructions included in the transcript were a part of the clerk's record, but we said:
"The denial of the motion, however, does not leave the prosecuting attorney without remedy. If, as is contended by him, these instructions, which purport upon their face to be the `instructions of the court,' were not actually given, but are, as he contends, instructions requested by him, and were so endorsed upon the back thereof, a supplemental transcript of the whole document may be forwarded here which will show what this particular document in fact really is. Furthermore, if the instructions which were actually given by the court are not in the record, and have been lost or destroyed, as is claimed, it is plain that the court or judge who tried the case may, and it is his duty, to substitute a copy of the lost or destroyed record, under the provisions of Rem.  Bal. Code, § 1270 et seq. (P.C. 81 § 1147); and when so substituted, the respondent may then file the same in this court by supplemental record."
I believe there was a proper restoration of a lost statement of facts, and that the substituted statement took the place of the lost one, and has the same operative effect as the original and must be considered as the original, and be deemed to be timely filed.
I agree with the majority opinion that affidavits not included in a statement of facts cannot be considered by us. As to the affidavits which were treated by the court as pleadings I am of the opinion that material allegations of fact contained therein and not controverted should be taken as true, as provided by Rem. Rev. Stat., § 297 [P.P.C. § 86-27].
The substituted statement of facts should be considered by us, and the appeal determined on its merits. *Page 462